DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a final office action on the merits on patent application 15/689466, attorney docket AA9202-US 111079-238653. Application is assigned an effective filing date of 5/21/2018 based on application filing date, and applicant is Intel corporation. In his submission dated 12/16/2021, applicant has amended claim 1 and cancelled claims 11-20 and 22. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Response to Arguments
Applicant correctly argues in his submission of 12/16/2021 argues that the embodiment of Banna used in the previous rejection sent 9/23/21 does not teach the transparent metal oxide disposed on the uppermost surface of the plurality of the micro LEDs, so the previous rejection is withdrawn and a new rejection based on the embodiment of figure 5F of Banna is presented.
Applicant has cancelled claim 22 rendering the §112 rejection of that claim moot.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Banna et al. (U.S. 2017/0358562) in view of Romer et al. (U.S. 2017/0037308).
As for claim 1,
Banna teaches in figure 5F a micro light emitting diode pixel structure, comprising: 
a substrate (431) having a plurality of conductive interconnect structures (457/455) in a first dielectric layer thereon (452/456/301 [0050]); 
a plurality of micro light emitting diode devices (522, the LEDs are nanowire MQW LEDs so are micro-scale), in a second dielectric layer (515 [0106]) above the first dielectric layer, individual ones of the plurality of micro light emitting diode devices electrically coupled to a corresponding one of the plurality of conductive interconnect structures (through 537 and 536, it is inherent in a multi-color display [0015] that the LEDs are individually addressable because it provides a display that has a variable color output required for video or computer graphics), 

a transparent conducting oxide layer (537) disposed on an uppermost surface of the plurality of micro light emitting diode devices and on the second dielectric layer (shown in figure 5A). 
Banna does not teach a first blue micro light emitting diode device, or a phosphor layer on the transparent conducting oxide layer at a location vertically aligned with the first blue micro light emitting diode device but not at a location vertically aligned with the second blue micro light emitting diode device.
However, Romer teaches a blue LED vertically aligned with a phosphor layer to convert the output to a red wavelength ([0006]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the blue LED and blue to red conversion phosphor for the red LED of Banna because blue LEDs use less power so would reduce the display power consumption. (Romer [0003]). One skilled in the art would have combined these elements with a reasonable expectation of success.
 
As for claim 2,
Banna in view of Romer makes obvious the micro light emitting diode pixel structure of claim 1, and in the suggested combination, Banna teaches that the substrate is a silicon substrate [0023] comprising metal oxide semiconductor devices ([0056]) or thin film transistor devices coupled to the plurality of conductive interconnect structures (shown connected through vias 455).

As for claim 7,
Banna in view of Romer makes obvious the micro light emitting diode pixel structure of claim 1, and the suggested combination teaches that the plurality of micro light emitting diode devices does not include a red micro light emitting diode device (it is replaced by a blue LED of Romer in the suggested combination), and wherein the phosphor layer is a red phosphor layer (the phosphor converts blue to red, Romer [0006]).

As for claim 9,
Banna in view of Romer makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Banna teaches that the transparent conducting oxide layer is an indium tin oxide layer. ([0046]).

As for claim 10,
Banna in view of Romer makes obvious the micro light emitting diode pixel structure of claim 1, and Banna teaches that the plurality of micro light emitting diode devices is a plurality of GaN nanowire-based micro light emitting diode devices ([0078,0091]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Romer in further view of Kinomoto et al. (U.S. 2010/0140641).

As for claim 3,
Banna in view of Romer makes obvious the micro light emitting diode pixel structure of claim 1, and in the combination, Romer teaches that the phosphor layer comprises phosphors (3,4 in figure 1) in a matrix (6), but does not teach that the phosphor layer comprises InGaN-based phosphors. 
However, Kinomoto teaches using a red phosphor particle comprised of InGaN ([0026]).
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the phosphor of Kinomoto into the device of Banna because an InGaN phosphor has an absorption spectrum that is easier to control. [0108]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Romer and Kinomoto in further view of Wu et al. (U.S. 2006/0055316).

As for claim 6,
Banna in view of Romer and Kinomoto makes obvious the micro light emitting diode pixel structure of claim 3, but does not teach that the matrix is a photoresist matrix.
However, Wu teaches using photoresist as a matrix material for a phosphor layer. Wu [0131].
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Banna in view of Romer and Kinomoto in further view of Kalem (U.S. 2008/0191218).

As for claim 8,
Banna in view of Romer makes obvious the micro light emitting diode pixel structure of claim 1, but the combination does not teach that the first and second dielectric layers are low-k dielectric layers.
However, Kalem teaches using a low-k dielectric for interconnect layers. Kalem, [0013]
It would have been obvious to one skilled in the art at the effective filing date of
this application to use a low-k dielectric because it decreases parasitic capacitance between metal lines. Kalem [0013]. One skilled in the art would have combined these elements with a reasonable expectation of success

Allowable Subject Matter
Claims 4, 5, 21, 24, 25 and 26 are allowed.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or make obvious a phosphor particle that comprises a GaN core and an InGaN shell as recited in claims 4 and 21.
Claims 5 and 21-24 depend from allowed claims and carry the same novel features.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.